                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Gregory Daniels,                               )            Civil Action No . 4: 18-3322-RMG
                                               )
                       Plaintiff,              )
                                               )
        V.                                     )                ORDER AND OPINION
                                               )
Investigator Timothy Wade Compton,             )
Solicitor John Jepertinger, and Detective      )
George Clark,                                  )
                                               )
        Defendants.                            )
~~~~~~~~~~~~~~-                                )
        Before the Court is Plaintiffs motion to reopen this case (Dkt. No. 20) and motion for civil

judgment (Dkt. No. 21 ). For the reasons set forth below, the Court grants Plaintiffs motion to

reopen the case, denies the motion for civil judgment, and dismisses Plaintiffs claims with

prejudice.

I.      Background

        Plaintiff, a state prisoner at Lee Correctional Institution, brought suit for violation of his

civil rights pursuant to 42 U.S .C. § 1983 alleging that Defendants committed perjury while

testifying at his 2010 state trial and 2015 post-conviction relief hearings. Plaintiff sought monetary

damages for lost wages, legal fees, "name slandering," false imprisonment, and pain and suffering.

(Dkt. No . 1)

        On December 13, 2018, the Magistrate Judge issued a Proper Form Order notifying

Plaintiff that his case was subject to dismissal under Federal Rule of Civil Procedure 41 unless he

brought the case into proper order by completing a summons form and a Form USM-285 by

January 6, 2019 (a deadline of twenty-one days plus three days for service by mail). (Dkt,. No. 8.)

The time for compliance passed without a response from Plaintiff. On January 14, 2019, eight



                                                   -1-
days after the deadline, the Court dismissed the case pursuant to Rule 41. (Dkt. No. 14.) On

January 14, 2019,judgment was entered. (Dkt. No. 16.) Also on January 14, 2019 (Dkt. No. 18-1

at 2) 1, Plaintiff filed a reply to the Proper Form Order. The reply described the alleged instances

of perjury and requested that the Magistrate Judge impose a "civil judgment" of "five years

imprisonment and/or $250,000 fine. " (Dkt. No. 18 at 5.) On January 18, 2019 (Dkt. No. 19-2 at

2), Plaintiff filed the summons and Form USM-285 that had been requested in the Proper Form

Order. (Dkt. No. 19, No. 19-1.) On February 5, 2019 (Dkt. No. 20-1at2), Plaintiff moved to

reopen the case on the basis that an April 2018 riot resulted in Plaintiff being placed on lockdown

status and caused "delays in mailroom movement." (Dkt. No. 20 at 2.)

II.      Legal Standard and Discussion

         Rule 60(b) of the Federal Rules of Civil Procedure permits the Court to relieve a party from

a judgment for "mistake, inadvertence, surprise, or excusable neglect" or "any other reason that

justifies relief." Fed. R. Civ. P. 60(b)(l) and (6). The motion for relief "must be made within a

reasonable time," including "no more than a year after the entry of judgment or order" if the

grounds for relief are "mistake, inadvertence, surprise, or excusable neglect." Fed. R. Civ. P.

60( c)(1 ).   Plaintiff moved to reopen the case twenty-two days after entry of judgment and the

Court finds his alleged inability to engage in timely prison mailroom procedure due to a lockdown

out of his control persuasive. The Court, therefore, grants Plaintiffs motion to reopen the case.

         In reviewing Plaintiffs claims on their merits, the Court finds they are subject to dismissal.

Trial witnesses sued under 42 U.S.C. § 1983 have "absolute immunity with respect to any claim

based on the witness ' testimony." Rehberg v. Paulk, 566 U.S. 356, 367 (2012) (citing Briscoe v.




       See Houston v. Lack, 487 U.S . 266 (1988) (prisoner' s filing is filed at the moment of
delivery to prison authorities for forwarding to district court).


                                                  -2-
LaHue, 460 U.S. 325, 332-33 (1983)) (emphasis in original). Plaintiff's motion for civil judgment,

seeking that Defendants be sentenced to five years ' imprisonment and subject money damages, is

a recitation of the allegations and arguments previously given in Plaintiff's reply to the Proper

Form Order. 2 As a result, Plaintiff's claims against Defendants are dismissed with prejudice.

III.   Conclusion

       For the foregoing reasons, Plaintiff's motion to reopen the case (Dkt. No. 20) is

GRANTED, Plaintiff's motion for civil judgment (Dkt. No. 21) is DENIED, and Plaintiff's claims

(Dkt. No. 1) are DISMISSED WITH PREJUDICE and without issuance and service of process.

       AND IT IS SO ORDERED.




                                                       United States District Court Judge
February f l( , 2019
Charleston, South Carolina




2       Nor does Plaintiff appear to seek federal habeas corpus relief from his incarceration, such
as on the basis of ineffective assistance of counsel at his state court proceedings. See Dkt. No. 1 at
6 (seeking money damages for "name slandering, false imprisonment, pain and suffering").


                                                 -3-
